MAINE	SUPREME	JUDICIAL	COURT	                                         Reporter	of	Decisions	
Decision:	   2018	ME	117	
Docket:	     Som-17-489	
Argued:	     June	13,	2018	
Decided:	    August	14,	2018	
	
Panel:	      SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	   SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Concurrence:	SAUFLEY,	C.J.,	and	GORMAN	and	JABAR,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                           	
                                          v.	
                                           	
                                         J.R.	
	
	
MEAD,	J.	

	      [¶1]	 	 J.R.	 appeals	 from	 the	 judgment	 of	 the	 District	 Court	

(Skowhegan,	Benson,	J.),	 sitting	 as	 the	 juvenile	 court,	 that	 adjudicated	 him	 of	

having	 committed	 two	 counts	 of	 criminal	 mischief	 (Class	 D),	 17-A	 M.R.S.	

§	806(1)(A)	 (2017),	 and	 three	 counts	 of	 theft	 (Class	 E),	 17-A	 M.R.S.	

§§	353(1)(A),	359(1)(A)	(2017).		The	court	ordered	that	J.R.	be	committed	to	

the	Long	Creek	Youth	Development	Center	(Long	Creek)	for	an	indeterminate	

period	 not	 to	 exceed	 his	 eighteenth	 birthday.	 	 See	 15	 M.R.S.	 §§	 3313(1)-(2),	

3314(1),	3316(2)	(2017).		J.R.	contends	that	the	court	abused	its	discretion	or	

otherwise	 erred	 when	 it	 determined	 that	 commitment	 to	 a	 secure	 juvenile	

correctional	 institution	 was	 the	 least	 restrictive	 dispositional	 alternative	
2	

available	 without	 explicitly	 finding	 that	 J.R.’s	 commitment	 was	 necessary	 to	

protect	the	public.1		He	further	contends	that	his	indeterminate	commitment	

until	 age	 eighteen	 is	 disproportionate	 punishment	 because	 it	 potentially	

incarcerates	him	for	a	longer	term	than	the	maximum	length	of	a	sentence	for	

an	adult	convicted	of	similar	misdemeanor	crimes.		We	affirm	the	judgment.	

                                           I.		BACKGROUND	

	       [¶2]		J.R.	was	born	on	March	3,	2001.		He	was	fifteen	when	the	State	filed,	

on	January	13,	2017,	the	first	of	the	three	juvenile	petitions	that	are	the	subject	

of	 this	 appeal.	 	 In	 docket	 number	 SKODC-JV-17-0005	 (17-0005),	 the	 State	

alleged	that,	on	November	15,	2016,	J.R.	“receive[d],	retain[ed],	or	dispose[d]	of	

a	scooter,	.	.	.	knowing	it	had	been	stolen,	or	believing	probably	that	it	had	been	

stolen,	 with	 the	 intent	 to	 deprive	 [the	 owner]	 of	 the	 property,”	 and	 that	 he	

damaged	 the	 scooter	 by	 “painting”	 the	 number	 “420”	 on	 it.	 	 The	 petition	 in	

17-0005	 charged	 J.R.	 with	 theft	 by	 receiving	 stolen	 property	 (Class	 E),	

17-A	M.R.S.	 §	359(1)(A),	 and	 criminal	 mischief	 (Class	 D),	 17-A	 M.R.S.	

§	806(1)(A).	




   1		The	American	Civil	Liberties	Union	of	Maine	Foundation	(MCLU)	submitted	an	amicus	curiae	

brief	 and	 has	 joined	 all	 of	 J.R.’s	 arguments	 and	 assertions.	 	 MCLU	 further	 argues	 that	 juvenile	
commitments	 to	 Long	 Creek	 constitute	 cruel	 and	 unusual	 punishment	 because	 of	 purported	
conditions	and	alleged	deficiencies	at	that	institution.	
                                                                                             3	

       [¶3]		On	February	27,	2017,	J.R.	appeared	at	an	initial	hearing	and	denied	

both	 charges.	 	 The	 court	 ordered	 his	 release	 on	 the	 conditions	 that	 he	

(1)	refrain	 from	 any	 illegal	 acts,	 including	 the	 use	 of	 alcohol	 or	 illegal	 drugs;	

(2)	remain	under	house	arrest	when	not	at	school,	travelling	to	or	from	school,	

or	under	the	supervision	of	his	parents	or	someone	approved	by	his	Juvenile	

Community	Corrections	Officer	(JCCO);	(3)	have	no	contact	with	the	owner	of	

the	 scooter	 or	 the	 juveniles	 involved	 in	 its	 theft	 or	 reporting	 it	 stolen	 to	 the	

police;	 and	 (4)	 report	 regularly	 to	 his	 JCCO.	 	 The	 court	 set	 the	 matter	 for	 an	

adjudicatory	hearing	on	April	10,	2017.	

       [¶4]		Before	that	next	hearing	occurred,	however,	the	State	filed	a	second		

petition,	which	was	entered	in	docket	number	SKODC-JV-17-0021	(17-0021).		

The	 petition	 charged	 J.R.	 with	 aggravated	 criminal	 mischief	 (Class	 C),	

17-A	M.R.S.	 §	 805(1)(A)	 (2017),	 alleging	 that	 on	 February	 19,	 2017,	 he	 “did	

intentionally,	knowingly,	or	recklessly	damage	or	destroy	windows,	doors	and	

surveillance	cameras,”	causing	in	excess	of	$2,000	in	damage	at	a	public	school.		

On	April	10,	2017,	at	the	time	the	court	had	previously	set	for	the	adjudicatory	

hearing	in	17-0005,	J.R.	initially	appeared	and	denied	the	aggravated	criminal	

mischief	 charge.	 	 The	 court	 released	 J.R.	 under	 the	 same	 conditions	 it	 had	

previously	 imposed,	 with	 the	 added	 requirements	 that	 J.R.	 (1)	 submit	 to	
4	

searches	 or	 tests	 for	 possession	 or	 use	 of	 drugs	 or	 alcohol,	 (2)	 set	 up	 case	

management	 services,	 and	 (3)	 attend	 individual	 counseling.	 	 The	 court	

(Mathews,	 J.)	 continued	 the	 adjudicatory	 hearing	 in	 both	 matters	 to	

June	12,	2017.		The	State	agreed	to	conditions	of	release	and	to	a	two-month	

continuance	of	the	adjudicatory	hearing	in	docket	number	17-0005	to	“try	and	

treat	[J.R.]	in	the	community,”	with	the	understanding	that	“if	he	attended	and	

participated	 in	 .	 .	 .	 counseling,	 then	 [it]	 would	 [have]	 recommend[ed]	 .	 .	 .	 a	

probation[ary]	sentence	and	.	.	.	restitution.”	

       [¶5]	 	 In	 the	 period	 following	 the	 continuance,	 however,	 J.R.	 did	 not	

meaningfully	participate	in	services.		He	attended	only	a	few	brief	counseling	

sessions,	 which	 the	 counselor	 then	 discontinued	 due	 to	 J.R.’s	 lack	 of	

engagement.		When	J.R.	failed	to	appear	at	the	adjudicatory	hearing	on	June	12,	

the	 court	 ordered	 a	 warrant	 for	 his	 arrest	 and	 subsequent	 detention,	 which	

issued	later	that	month.		While	J.R.’s	whereabouts	were	unknown,	the	State	filed	

a	 third	 petition	 against	 him.	 	 That	 petition,	 entered	 in	 SKODC-JV-17-0034	

(17-0034),	 charged	 J.R.	 with	 burglary	 (Class	 B),	 17-A	 M.R.S.	 §	 401(1)(B)(4)	

(2017),	and	two	counts	of	theft	by	unauthorized	taking	or	transfer	(Class	E),	

17-A	 M.R.S.	 §	 353(1)(A).	 	 The	 State	 alleged	 that	 on	 June	 8,	 2017,	 J.R.	 broke	

through	the	front	door	of	his	brother’s	apartment	and	stole	a	safe	containing	
                                                                                                   5	

money,	marijuana,	and	documents	belonging	to	his	brother	and	the	brother’s	

roommate.		On	July	25,	2017,	a	second	arrest	warrant	issued	for	J.R.	

       [¶6]		On	October	12,	2017,	law	enforcement	took	J.R.	into	custody	and,	

after	 a	 hearing	 the	 next	 day,	 the	 court	 (Benson,	 J.)	 ordered	 him	 to	 remain	

detained	 until	 the	 adjudicatory	 hearing	 later	 in	 the	 month.	 	 See	 15	 M.R.S.	

§	3203-A(5)	(2017).		At	the	adjudicatory	hearing,	the	parties	informed	the	court	

that	 J.R.	 intended	 to	 withdraw	 his	 previous	 pleas	 and	 tender	 an	 “open	 plea”	

admitting	to	the	criminal	mischief	and	theft	charges	in	17-0005	and	to	a	drug	

paraphernalia	charge,	which	is	not	a	subject	of	this	appeal.2		In	exchange,	the	

State	 declined	 to	 proceed	 on	 the	 aggravated	 criminal	 mischief	 or	 burglary	

charges	 against	 J.R.;	 it	 amended	 the	 aggravated	 criminal	 mischief	 charge	 in	

17-0021	 to	 simple	 criminal	 mischief	 and	 dismissed	 the	 burglary	 charge	 in	

17-0034,	leaving	only	misdemeanor	charges	in	those	dockets.	

       [¶7]		After	J.R.	admitted	to	the	offenses	of	receiving	stolen	property	and	

criminal	mischief	in	17-0005	and	the	amended	charges	of	unauthorized	taking	

in	 17-0034	 and	 criminal	 mischief	 in	 17-0021,	 the	 court	 found,	 based	 upon	 a	

thorough	 colloquy	 with	 J.R.,	 that	 “his	 admissions	 [were]	 knowing	 and	

voluntary.”		The	court	then	proceeded	to	determine	an	appropriate	disposition.	


   2		The	drug	paraphernalia	case	carried	with	it	no	possibility	of	incarceration,	and	no	appeal	was	

taken.		See	17-A	M.R.S.	§	1111-A	(2017).	
6	

         [¶8]	 	 Regarding	 the	 disposition	 of	 J.R.’s	 case,	 the	 court	 and	 the	 State	

expressed	that	their	ultimate	objective	was	“rehabilitation	of	the	juvenile.”		The	

court	 further	 explained	 that,	 to	 fulfill	 the	 overarching	 intent	 of	 the	 Maine	

Juvenile	Code,	“the	Court	is	bound	to	impose	the	least	restrictive	dispositional	

alternative.”	 	 The	 court	 rejected	 the	 possibility	 of	 a	 straight	 probationary	

disposition,	 stating	 “there’s	 just	 no	 indication	 that	 .	 .	 .	 if	 I	 were	 to	 [order	

probation]	 .	 .	 .	 that	 [it]	 would	 succeed.”	 	 The	 court	 was	 apparently—and	

appropriately—frustrated	by	a	lack	of	suitable	alternatives	for	treating	J.R.	in	

the	 community:	 “Looking	 at	 [the	 factors	 for	 withholding	 an	 institutional	

disposition],	 everyone	 up	 to	 this	 point	 has	 bent	 over	 backwards	 in	 order	 to	

impose	the	least	restrictive	alternative	so	that	you	could	try	to	succeed	.	.	.	.	And	

up	to	this	point,	you	just	haven’t	justified	the	confidence.”	

         [¶9]		The	court	ordered	that	J.R.	be	committed	to	an	approved	juvenile	

detention	 facility	 for	 an	 indeterminate	 period	 not	 to	 exceed	 his	 eighteenth	

birthday.		J.R.	timely	appealed.		15	M.R.S.	§§	3402-3403	(2017);	M.R.	App.	P.	2B.	

                                          II.		DISCUSSION	

	        [¶10]	 	 J.R.	 argues	 that	 the	 court	 abused	 its	 discretion	 and	 otherwise	

erred3	when	it	determined	that	a	disposition	committing	him	to	Long	Creek	was	


     3		We	decline	to	reach	the	arguments	advanced	principally	by	MCLU,	and	to	a	lesser	extent	by	J.R.,	

that	attack	the	court’s	disposition	as	an	abuse	of	discretion	or	cruel	and	unusual	punishment	solely	
                                                                                                           7	

the	least	restrictive	alternative,	absent	any	explicit	finding	that	his	commitment	

was	necessary	to	protect	the	public.		See	15	M.R.S.	§§	3002(1)(A),	3313-3314	

(2017).	 	 J.R.	 also	 argues	 that	 his	 commitment	 to	 Long	 Creek	 offends	

constitutional	 principles	 of	 proportional	 punishment.	 	 Pursuant	 to	 15	 M.R.S.	

§§	3401(2)	 and	 3402(1)(B)	 (2017),	 we	 review	 a	 juvenile	 disposition	 for	 an	

abuse	 of	 discretion	 and	 “errors	 in	 the	 application	 and	 interpretation	 of	 law,”	

“[t]o	[e]nsure	substantial	uniformity	of	treatment	to	persons	in	like	situations,”	

and	“so	that	the	legislatively	defined	purposes	of	the	juvenile	justice	system	as	

a	whole	are	realized.”		See	State	v.	G.F.,	2015	ME	90,	¶¶	2-3,	119	A.3d	743.		We	

begin	by	reviewing	the	purposes	behind	juvenile	dispositions	and	comparing	

those	purposes	to	the	notably	different	objectives	for	the	sentencing	of	adult	

defendants.	 	 We	 then	 separately	 address	 the	 arguments	 regarding	 the	 least	

restrictive	alternative	and	proportionality.	

A.	     The	Maine	Juvenile	Code	

	       [¶11]		The	juvenile	court	correctly	noted	the	Maine	Juvenile	Code’s	stated	

preference	 for	 keeping	 juveniles	 in	 the	 home,	 whenever	 possible,	 and	 its	




on	 the	 grounds	 of	 alleged	 deficiencies	 and	 conditions	 claimed	 to	 exist	 at	 the	 Long	 Creek	 Youth	
Development	Center.		J.R.	did	not	raise	these	arguments	to	the	court	at	its	adjudicatory	proceeding,	
and	the	record	contains	no	competent	evidence	to	support	such	arguments	here.		See	State	v.	Cote,	
2017	ME	73,	¶	25,	159	A.3d	831	(assigning	to	appellant	the	“burden	of	demonstrating	error”);	State	
v.	Dominique,	2008	ME	180,	¶	25,	960	A.2d	1160.	
8	

emphasis	upon	rehabilitation.	 	Title	15	 M.R.S.	§	 3002(1)	(2017)	provides	the	

purposes	of	the	Juvenile	Code:	

      A.		To	secure	for	each	juvenile	subject	to	these	provisions	such	care	
      and	guidance,	 preferably	in	the	 juvenile’s	own	home,	as	will	best	
      serve	the	juvenile’s	welfare	and	the	interests	of	society;		
      	
      B.		 To	 preserve	 and	 strengthen	 family	 ties	 whenever	 possible,	
      including	improvement	of	home	environment;		
      	
      C.		To	remove	a	juvenile	from	the	custody	of	the	juvenile’s	parents	
      only	when	the	juvenile’s	welfare	and	safety	or	the	protection	of	the	
      public	 would	 otherwise	 be	 endangered	 or,	 when	 necessary,	 to	
      punish	 a	 child	 adjudicated,	 pursuant	 to	 chapter	 507,	 as	 having	
      committed	a	juvenile	crime;	
      	
      D.		 To	 secure	 for	 any	 juvenile	 removed	 from	 the	 custody	 of	 the	
      juvenile’s	 parents	 the	 necessary	 treatment,	 care,	 guidance	 and	
      discipline	 to	 assist	 that	 juvenile	 in	 becoming	 a	 responsible	 and	
      productive	member	of	society;	
	
      E.	To	provide	procedures	through	which	the	provisions	of	the	law	
      are	executed	and	enforced	and	that	ensure	that	the	parties	receive	
      fair	 hearings	 at	 which	 their	 rights	 as	 citizens	 are	 recognized	 and	
      protected;	and	
	
      F.	To	provide	consequences,	which	may	include	those	of	a	punitive	
      nature,	 for	 repeated	 serious	 criminal	 behavior	 or	 repeated	
      violations	of	probation	conditions.	

Rehabilitation	 remains	 among	 the	 goals	 even	 in	 situations	 requiring	 the	

removal	 of	 a	 juvenile	 from	 the	 custody	 of	 his	 parents:	 when	 “confinement	 is	

necessary	for	protection	of	the	public”	because	it	will	(1)	prevent	the	juvenile	

from	 committing	 another	 crime,	 (2)	 most	 effectively	 provide	 correctional	
                                                                                                         9	

treatment	 to	 the	 juvenile,	 or	 (3)	 avoid	 “depreciat[ing]	 the	 seriousness	 of	 the	

juvenile’s	conduct.”		15	M.R.S.	§§	3002(1)(C),	3313(1)(A)-(C)	(2017).	

             [¶12]	 	 Commentary	 from	 the	 1979	 amendment	 to	 sections	 3002	 and	

3313	also	evinces	the	Legislature’s	preference	for	treatment	in	the	community.		

The	1979	commentary	states	that	the	intent	of	those	sections	is	“to	give	priority	

to	 the	 least	 restrictive	 .	 .	 .	 disposition	 (section	 3313)	 that	 is	 appropriate.”		

See	1979	Commentary	 at	 398,	 479,	 included	 with	 15	 M.R.S.A.	 §§	 3002,	 3313	

(2003).	 	 Further	 emphasizing	 the	 Juvenile	 Code’s	 intent	 to	 avoid	 the	

institutional	commitment	of	a	juvenile	when	possible,	15	M.R.S.	§	3313(2)	lists	

several	factors	weighing	against	an	institutional	disposition,	and	the	very	next	

section	of	the	statute	affords	the	juvenile	court	various	alternatives	to	consider	

before	 ordering	 an	 institutional	 disposition,	 15	 M.R.S.	 §	 3314(1)-(2)	 (2017).		

By	contrast,	 the	 Legislature	 has	 established	 sentencing	 objectives	 for	 adults	

that	reflect	notably	different	priorities.4	


     4			    §	1151.	Purposes	
 	
 	           The	general	purposes	of	the	provisions	of	this	part	are:		
 	
              1.				To	prevent	crime	through	the	deterrent	effect	of	sentences,	the	rehabilitation	of	
            convicted	persons,	and	the	restraint	of	convicted	persons	when	required	in	the	interest	
            of	public	safety;	
              	
              2.				To	encourage	restitution	in	all	cases	in	which	the	victim	can	be	compensated	and	
            other	purposes	of	sentencing	can	be	appropriately	served.	
              	
              3.			To	minimize	correctional	experiences	which	serve	to	promote	further	criminality;	
10	

	        [¶13]		An	argument	akin	to	those	advanced	by	J.R.	has	been	presented	to	

us	 previously.	 	 Nearly	 forty	 years	 ago,	 we	 upheld	 the	 constitutionality	 of	 the	

Maine	 Juvenile	 Code	 against	 a	 fourteen-year-old’s	 equal	 protection	 and	 due	

process	 challenge	 to	 his	 indeterminate	 commitment	 for	 a	 “possible	

seven[-]year	term	[that	was]	on	its	face	longer	than	the	five[-]year	term	[that]	



        	
        4.				To	give	fair	warning	of	the	nature	of	the	sentences	that	may	be	imposed	on	the	
      conviction	of	a	crime;	
        	
        5.			To	 eliminate	 inequalities	 in	 sentences	 that	 are	 unrelated	 to	 legitimate	
      criminological	goals;	
        	
        6.			To	 encourage	 differentiation	 among	 offenders	 with	 a	 view	 to	 a	 just	
      individualization	of	sentences;	
        	
        7.			To	promote	the	development	of	correctional	programs	that	elicit	the	cooperation	
      of	convicted	persons;	
        	
        8.				To	permit	sentences	that	do	not	diminish	the	gravity	of	offenses,	with	reference	
      to	the	factors,	among	others,	of:	
        	
                  A.	The	age	of	the	victim,	particularly	of	a	victim	of	an	advanced	age	or	of	a	
                  young	 age	 who	 has	 a	 reduced	 ability	 to	 self-protect	 or	 who	 suffers	 more	
                  significant	harm	due	to	age;	and	
        	
                  B.	The	selection	by	the	defendant	of	the	person	against	whom	the	crime	was	
                  committed	or	of	the	property	that	was	damaged	or	otherwise	affected	by	the	
                  crime	 because	 of	 the	 race,	 color,	 religion,	 sex,	 ancestry,	 national	 origin,	
                  physical	 or	 mental	 disability,	 sexual	 orientation	 or	 homelessness	 of	 that	
                  person	or	of	the	owner	or	occupant	of	that	property;	and	
        	
        9.	To	 recognize	 domestic	 violence	 as	 a	 serious	 crime	 against	 the	 individual	 and	
      society	 and	 to	 recognize	 batterers’	 intervention	 programs	 certified	 pursuant	 to	
      Title	19-A,	section	4014	as	the	most	appropriate	and	effective	community	intervention	
      in	cases	involving	domestic	violence.	
        	
17-A	M.R.S.	 §	 1151	 (2017).	 	 The	 Legislature	 amended	 section	1151	 after	 the	 court’s	 adjudicatory	
hearing	 in	 this	 case,	 but	 not	 in	 a	way	 that	 alters	the	 analysis	 here.	 	 See	 P.L.	 2017,	 ch.	 105,	 §§	 1-3	
(effective	Nov.	1,	2017).	
                                                                                                                  11	

might	have	been	imposed	upon	an	adult	convicted	of	a	similar	offense.”		State	

v.	Gleason,	404	A.2d	573,	586	(Me.	1979).		We	held	then	that	the	Juvenile	Code’s	

“goals	 of	 rehabilitation	 and	 treatment,	 now	 in	 large	 degree	 eschewed	 by	 the	

sentencing	 provisions	 of	 the	 Maine	 Criminal	 Code,	 justif[ied]	 longer	

indeterminate	sentences	for	juveniles”	 because	those	features	of	the	juvenile	

system	were	a	rational	basis	for	sentencing	young	offenders	differently.5		Id.	

         [¶14] Today,	the	goal	of	rehabilitation	clearly	remains	at	the	heart	of	the	

Juvenile	Code.		In	the	years	following	our	decision	in	Gleason,	the	Legislature	

has	enacted	only	minor	changes	to	the	express	purposes	of	the	Juvenile	Code	

and	the	criteria	for	withholding	an	institutional	disposition.		See	Historical	and	

Statutory	Notes	at	399,	479,	included	with	15	M.R.S.A.	§§	3002,	3313	(2003).6		

We	 turn	 now	 to	 J.R.’s	 argument	 that	 the	 court	 should	 have	 ordered	 a	 less	

restrictive	disposition.	


   5		The	U.S.	Supreme	Court,	in	dicta,	has	more	recently	observed	a	similarly	persistent	distinction	

between	the	federal	criminal	code	and	the	juvenile	justice	statute.		United	States	v.	R.L.C.,	503	U.S.	291,	
298	n.2	(1992)	(plurality	opinion)	(“While	it	is	true	that	some	rehabilitative	tools	were	removed	from	
the	 juvenile	 penalty	 scheme	 in	 1984,	 .	 .	 .	 ([such	 as]	 parole	 .	 .	 .),	 the	 [current	 statute]	 does	 not	
completely	reject	rehabilitative	objectives.”).	
    	
    6	 	 Since	 1979,	 the	 Legislature	 has	 only	 twice	 amended	 15	 M.R.S.	 §§	 3002	 and	 3313	 (2017).		

See	P.L.	1979,	ch.	663,	§	113	(effective	Mar.	28,	1980)	(amending	sections	3002	and	3313);	P.L.	1995,	
ch.	 690,	 §	 5	 (effective	 July	 4,	 1996)	 (amending	 section	 3313);	 P.L.	 1997,	 ch.	 645,	 §	 1	 (effective	
June	30,	1998)	(amending	section	3002).		During	that	same	time	frame,	15	M.R.S.	§	3314	(2017)	has	
undergone	numerous	substantive	amendments,	many	of	which	expanded	the	number	and	type	of	
alternative	 dispositions	 that	 a	 court	 may	 impose.	 	 See	 Historical	 and	 Statutory	 Notes	 at	 484-87,	
included	with	15	M.R.S.A.	§	3314	(2003).		None	of	the	amendments	altered	these	sections’	explicit	
focus	on	rehabilitation	as	the	desired	outcome.	
12	

  	    1.	    The	Least	Restrictive	Dispositional	Alternative	

  	    [¶15]	 	 Despite	 the	 predominantly	 rehabilitative	 purposes	 behind	 the	

Juvenile	 Code	 generally,	 and	 the	 criteria	 for	 institutional	 dispositions	 more	

specifically,	J.R.	asserts	that	commitment	to	Long	Creek	is	not	rehabilitative	but	

punitive.		J.R.	argues	in	the	alternative	that	even	if	such	commitments	can	serve	

the	 objective	 of	 rehabilitation,	 the	 court	 nonetheless	 abused	 its	 discretion	

because	 committing	 him	 for	 an	 indeterminate	 period	 was	 not	 the	 least	

restrictive	disposition.	

  	    [¶16]	 	 As	 J.R.	 notes,	 section	 3314	 provides	 for	 various	 dispositional	

alternatives,	 such	 as	 probation,	 that	 are	 less	 restrictive	 than	 commitment.		

See	15	 M.R.S.	 §	 3314(1)(E),	 (H),	 (2)	 (2017).	 	 In	 the	 circumstances	 presented	

here,	 the	 only	 meaningful	 less	 restrictive	 alternative	 to	 commitment	 was	 to	

place	J.R.	on	probation.		The	court	recognized	as	much	during	the	hearing.		What	

J.R.	fails	to	convincingly	argue,	however,	is	that	any	of	those	alternatives	would	

have	 effectively	 protected	 the	 public	 and	 provided	 meaningful	 and	 effective	

rehabilitation	 resources	 for	 him.	 	 See	 id.	 §	 3313(1).	 	 The	 record	 belies	 J.R.’s	

suggestion	 that	 a	 disposition	 placing	 him	 on	 probation	 would	 have	 been	

effective	to	(1)	mitigate	the	“undue	risk	that,	during	the	period	of	a	suspended	

sentence	or	probation,	[J.R.	would]	commit	another	crime”;	(2)	provide	J.R.	with	
                                                                                       13	

the	 “correctional	 treatment”	 he	 needs;	 and	 (3)	 avoid	 “depreciat[ing]	 the	

seriousness”	of	his	repeated	criminal	conduct.		Id.	§	3313(1)(A)-(C).	

  	   [¶17]		Although	the	court	did	not	expressly	identify	those	concerns	as	the	

grounds	for	its	disposition,	“[w]e	have	never	required	the	sentencing	judge	to	

address	 each	 of	 the	 factors	 set	 out	 [in	 the	 sentencing	 statute]	 and	 explicitly	

negate	them.”		State	v.	Commeau,	2004	ME	78,	¶	22,	852	A.2d	70.		In	arriving	at	

the	disposition	here,	it	is	clear	that	the	court	took	the	factors	in	section	3313	

into	account.		The	court	specifically	referred	to	“a	number	of	factors	that	I	am	

supposed	 to	 look	 at	 in	 determining	 whether	 .	 .	 .	 to	 withhold	 an	 institutional	

disposition.”		We	therefore	infer	from	the	record	that	the	court	appropriately	

considered	the	factors	in	section	3313.		Id.	

  	   [¶18]	 	 Against	 those	 controlling	 factors	 that	 persuaded	 the	 court	 that	

J.R.’s	commitment	was	necessary	to	protect	the	public,	J.R.	counters	that	he	did	

not	 contemplate	 or	 cause	 any	 harm	 by	 his	 conduct	 and	 had	 no	 prior	

adjudicatory	record.		See	15	M.R.S.	§	3313(2)(A)-(B),	(G)	(2017).		The	additional	

considerations	 J.R.	 offers,	 although	 they	 do	 weigh	 against	 an	 institutional	

disposition	pursuant	to	the	statute,	do	little	to	overtake	each	of	the	controlling	

factors	 in	 subsection	 3313(1)	 that	 are	 all	 applicable	 here	 for	 a	 number	 of	

reasons.	
14	

  	   [¶19]		First,	J.R.	was	escalating	the	seriousness	of	his	criminal	conduct	in	

relatively	short	order.		His	later	offenses	occurred	after	he	had	been	released	

on	 then-pending	 juvenile	 petitions.	 	 The	 trajectory	 of	 his	 behaviors	 clearly	

portends	future	crimes.		Second,	J.R.	failed	to	meaningfully	engage	in	counseling	

when	given	the	opportunity	to	do	so	in	the	community,	he	disregarded	his	court	

date,	 and	 he	 violated	 the	 conditions	 of	 his	 release	 by	 committing	 additional	

crimes.		The	court	was	entitled	to	conclude	that	J.R.’s	refusal	to	participate	and	

meaningfully	engage	in	voluntary	counseling	effectively	negated	the	likelihood	

of	 success	 in	 any	 community-based	 counseling	 program.	 	 Lastly,	 there	 is	 no	

competent	 evidence	 in	 the	 record	 suggesting	 that	 conditions	 of	 probation	

would	have	been	at	all	effective	in	curbing	J.R.’s	continued	criminal	behavior.		

In	fact,	the	opposite	conclusion	is	supported	by	J.R.’s	choices	not	to	appear	at	

his	court	date	and	to	violate	his	conditions	of	release.		The	court	did	not	err	in	

its	application	of	the	law	or	otherwise	abuse	its	discretion;	the	indeterminate	

commitment	ordered	was	the	least	restrictive	disposition	available	to	the	court	

that	could	appropriately	address	J.R.’s	needs	pursuant	to	sections	3313(1)	and	

3314(2).	
                                                                                                   15	

   	   2.	     The	Proportionality	of	J.R.’s	Indeterminate	Commitment	

   	   [¶20]	 	 We	 turn	 next	 to	 J.R.’s	 argument	 that	 his	 indeterminate	

commitment	 is	 unconstitutionally	 disproportionate	 to	 his	 juvenile	 crimes	

because	it	potentially	incarcerates	him	for	a	longer	term	than	the	sentences	for	

adults	convicted	of	similar	property	crimes.7		See	U.S.	Const.	amends.	VIII,	XIV	

(prohibiting	 cruel	 and	 unusual	 punishment);	 Me.	 Const.	 art.	 I,	 §	 9	 (“[A]ll	

penalties	and	punishments	shall	be	proportioned	to	the	offense;	.	.	.	nor	[shall]	

cruel	[or]	unusual	punishments	[be]	inflicted.”).		As	noted	above,	our	decision	

in	Gleason	has	addressed	and	rejected	a	similar	argument,	see	supra	¶	13,	but	

J.R.	 asks	 us	 to	 overrule	 Gleason	 as	 anachronistic	 in	 light	 of	 the	 U.S.	 Supreme	

Court’s	 and	 science’s	 increasing	 understanding	 that	 “children	 are	

constitutionally	different	from	adults	for	the	purposes	of	sentencing.”		Miller	v.	

Alabama,	 567	 U.S.	 460,	 471,	 489	 (2012)	 (declaring	 unconstitutional	 the	

mandatory	sentencing	of	any	juvenile	offender	to	life	without	parole).		Because	

J.R.	 failed	 to	 preserve	 these	 arguments,	 as	 he	 did	 not	 raise	 them	 in	 the	

dispositional	 proceeding,	 we	 review	 the	 proportionality	 of	 the	 court’s	




   7		Although	J.R.	does	argue	that	his	commitment,	which	potentially	extends	until	he	is	eighteen,	is	

“unusual”	and	“rare,”	he	does	not	argue	that	his	disposition	“offends	prevailing	notions	of	decency.”		
State	v.	Lopez,	2018	ME	59,	¶	15	&	n.3,	---	A.3d	---	(quotation	marks	omitted).		As	such,	our	review	
properly	focuses	on	the	proportionality	of	J.R.’s	disposition	compared	to	the	nature	of	his	offenses.		
See	id.;	State	v.	Gilman,	2010	ME	35,	¶	23	&	n.11,	993	A.2d	14.	
16	

disposition	for	obvious	errors	in	the	application	of	law,	uniformity	of	treatment	

for	like	persons,	and	the	fulfilment	of	the	purposes	of	the	Juvenile	Code,	as	set	

out	in	15	M.R.S.	§§	3401(2),	3402(2).		See	State	v.	Butsitsi,	2015	ME	74,	¶¶	 19,	

22,	118	A.3d	222.	

   	   [¶21]	 	 We	 first	 must	 recognize	 that	 “[c]ourts	 rarely	 find	 sentences	

disproportionate	 pursuant	 to	 the	 Eighth	 Amendment	 of	 the	 United	 States	

Constitution,	 except	 in	 cases	 involving	 the	 death	 penalty	 or	 juvenile	

defendants.”		State	v.	Stanislaw,	2013	ME	43,	¶	26,	65	A.3d	1242.		As	J.R.	appears	

to	 concede,	 his	 case	 is	 immediately	 distinguishable	 from	 the	 U.S.	 Supreme	

Court’s	line	of	Eighth	Amendment	cases	regarding	juvenile	defendants	tried	as	

adults	 for	 the	 most	 serious	 types	 of	 crimes	 and	 subjected	 to	 the	 harshest	 of	

sentences.8		“However,	the	United	States	Supreme	Court	has	recognized	that	the	

Maine	 Constitution	 anticipates	 a	 broader	 proportionality	 review	 than	 the	

Eighth	 Amendment.”	 	 Id.	 	 We	 review	 the	 proportionality	 of	 a	 sentence,	

according	 to	 article	 I,	 section	 9	 of	 the	 Maine	 Constitution,	 by	 employing	 a	

two-part	test.		Id.	¶	29.		“First,	we	compare	the	gravity	of	the	offense	with	the	


   8		See	Miller	v.	Alabama,	567	U.S.	460,	465-69	(2012)	(regarding	two	fourteen-year-olds	tried	as	

adults,	convicted,	and	sentenced	to	life	in	prison,	one	for	felony	murder	and	aggravated	robbery,	the	
other	for	murder	in	the	course	of	arson);	Graham	v.	Florida,	560	U.S.	48,	52-58	(2010)	(involving	the	
life	sentence	without	parole	of	a	sixteen-year-old	charged	as	an	adult	for	armed	burglary	with	assault	
or	battery,	armed	robbery,	multiple	attempted	armed	robberies,	and	fleeing	law	enforcement);	Roper	
v.	Simmons,	543	U.S.	551,	555-57	(2005)	(concerning	a	seventeen-year-old	charged	with	burglary,	
kidnapping,	stealing,	and	first-degree	murder;	tried	as	an	adult;	and	sentenced	to	death).	
                                                                                       17	

severity	of	the	sentence.		Second,	if	this	comparison	results	in	an	inference	of	

gross	 disproportionality	 we	 then	 compare	 the	 defendant’s	 sentence	 with	 the	

sentences	received	by	other	offenders	in	the	same	jurisdiction.”		Id.	(quotation	

marks	omitted).	

  	   [¶22]	 	 J.R.’s	 argument,	 requesting	 that	 we	 overrule	 Gleason	 and	

determine	that	his	disposition	is	disproportionate	punishment,	does	not	square	

with	the	statutory	mandates	applicable	to	his	case.		The	Juvenile	Code	in	Maine	

continues	 to	 treat	 juveniles	 differently	 from	 adult	 offenders,	 see	 15	 M.R.S.	

§§	3002,	 3313-3314;	 Gleason,	 404	 A.2d	 at	 579-80,	 586,	 as	 the	 U.S.	 Supreme	

Court	 has	 done	 in	 the	 very	 different	 context	 of	 juveniles	 tried	 as	 adults	 for	

crimes	that	potentiate	sentences	of	death	or	life	imprisonment,	see,	e.g.,	Miller,	

567	U.S.	at	465-69.		A	comparison	of	the	purposes	behind	the	Juvenile	Code	and	

its	sections	concerning	dispositions	with	the	analogous	provisions	of	the	Maine	

Criminal	Code	underscores	the	importance	that	the	Juvenile	Code	places	upon	

rehabilitation.	 	 Compare	 15	 M.R.S.	 §§	 3002,	 3313-3314,	 with	 17-A	 M.R.S.	

§§	1151-1152	(2017).		The	U.S.	Supreme	Court	cases	cited	by	J.R.	do	nothing	to	

change	the	continued	consistency	between	Maine’s	current	Juvenile	Code	and	

our	 holding	 in	 Gleason,	 both	 of	 which	 confirm	 the	 overarching	 goals	 of	

rehabilitating	and	treating	juvenile	offenders.	
18	

  	    [¶23]		In	citing	Gleason,	we	confirm	that,	despite	the	apparent	disparity	

in	J.R.’s	disposition	and	the	statutory	limits	on	misdemeanor	sentences	for	adult	

offenders,	see	17-A	M.R.S.	§	1252(2)(D)-(E)	(2017),	the	goals	of	rehabilitation	

and	 treatment	 can	 sometimes	 “justify	 longer	 indeterminate	 sentences	 for	

juveniles.”	 	 404	 A.2d	 at	 586.	 	 As	 a	 result,	 we	 discern	 no	 inference	 of	 gross	

disproportionality	 here.	 	 In	 comparing	 the	 gravity	 of	 the	 offense	 with	 the	

sentence’s	severity,	we	consider	(1)	the	disposition	imposed	compared	to	the	

statutorily	permitted	alternatives	and	(2)	the	particular	facts	of	J.R.’s	case	“in	

conjunction	with	the	commonly	accepted	goals	of	punishment.”		State	v.	Lopez,	

2018	ME	59,	¶	16,	---	A.3d	---	(quotation	marks	omitted).	

  	    [¶24]	 	 J.R.	 was	 adjudged	 to	 have	 committed	 two	 counts	 of	 criminal	

mischief	(Class	D)	and	three	counts	of	theft	(Class	E)	in	four	different	instances	

of	 criminal	 conduct	 increasing	 in	 seriousness	 over	 time.	 	 The	 length	 of	 the	

institutional	disposition	ordered	by	the	court	was	mandated	by	statute	as	an	

indeterminate	 period	 not	 to	 exceed	 J.R.’s	 eighteenth	 birthday.	 	 See	 15	 M.R.S.	

§	3316(2)(A)	 (2017).	 	 Due	 to	 J.R.’s	 age	 at	 the	 time	 of	 the	 disposition,	 he	 will	

spend	up	to	eighteen	months	incarcerated.	

  	    [¶25]	 	 Militating	 against	 an	 inference	 that	 J.R.’s	 sentence	 is	 grossly	

disproportionate	 is	 J.R.’s	 need	 for	 substance	 abuse	 rehabilitation	 and	 his	
                                                                                                        19	

potential	to	spend	only	as	much	time	as	it	takes	to	complete	the	rehabilitation	

program.	 	 All	 agreed	 at	 the	 dispositional	 hearing	 that	 J.R.	 needs	 “real	

treatment,”	and	all	agree	on	appeal	that	J.R.’s	substance	abuse	was	a	significant	

factor	in	the	court’s	disposition.		Ultimately,	as	the	court	impressed	upon	J.R.	

after	announcing	its	disposition,	the	length	of	J.R.’s	time	at	Long	Creek	will,	in	

large	 part,	 be	 determined	 by	 whether	 he	 “do[es]	 everything	 [that	 he	 is]	

supposed	to	do.”	

   	    [¶26]	 	 We	 need	 not,	 and	 do	 not,	 reach	 the	 second	 step	 of	 the	

proportionality	analysis	because	J.R.’s	disposition	leads	to	no	inference	of	gross	

disproportionality.		See	Stanislaw,	2013	ME	43,	¶	29,	65	A.3d	1242.		We	note,	

however,	that	comparing	the	length	of	J.R.’s	disposition	with	that	of	sentences	

imposed	upon	adults,	even	those	convicted	of	similar	crimes,	would	be	inapt.9		

The	different	purposes	of	the	criminal	sentencing	statutes	and	those	governing	

the	 disposition	 of	 juvenile	 crimes	 are	 too	 great	 to	 support	 an	 effective	

comparison.		See	Gleason,	404	A.2d	at	580-81,	586.	


   9		The	MCLU	suggests	that	we	look	to	the	sentences	imposed	against	adults	convicted	of	similar	

misdemeanor	 crimes	 as	 a	 reference	 point	 for	 our	 proportionality	 analysis.	 	 That	 analysis	 would	
require	a	mixed	application	of	the	very	different	statutory	and	constitutional	constructs	governing	
adult	sentencing	and	juvenile	dispositions,	one	which	cannot	withstand	scrutiny.		As	the	U.S.	Supreme	
Court	has	concluded	in	several	contexts,	“the	constitutional	rights	of	children	cannot	be	equated	with	
those	of	adults.”	Bellotti	v.	Baird,	443	U.S.	622,	634-35	(1979);	see	also	United	States	v.	Rene	E.,	583	
F.3d	8,	13-16	&	n.8	(1st	Cir.	2009).		We	decline	to	engage	in	an	analysis	here	that	would,	in	essence,	
equate	the	rights	of	juvenile	and	adult	offenders	with	respect	to	the	Eighth	Amendment	to	the	United	
States	Constitution	and	article	I,	section	9	of	the	Maine	Constitution.	
20	

  	   [¶27]		In	conclusion,	we	note	the	gaps	in	the	continuum	of	care	that	are	

exemplified	by	J.R.’s	case.		In	such	a	case,	where	the	juvenile	is	unable	to	engage	

meaningfully	 in	 rehabilitation	 services	 in	 an	 unsecured	 setting,	 Long	 Creek’s	

secure	facility	often	remains	the	least	restrictive	and	only	choice	to	undertake	

the	 process	 of	 substance	 abuse	 and	 correctional	 treatment	 for	 a	 youth	

adjudicated	of	having	committed	juvenile	crimes.		The	court	is	not	a	provider	

of	social	services,	and	judges’	options	for	the	disposition	of	cases	are	limited	to	

existing	 programs	 and	 services.	 	 Resources	 for	 intervention	 that	 have	 been	

established	by	the	Legislature,	communities,	and	public	and	private	entities	are	

simply	too	few	and	far	apart	to	provide	judges	with	creative	alternatives.		By	

imposing	the	minimum	term	permissible	for	an	indeterminate	commitment	to	

Long	Creek,	the	court	acted	within	its	discretion	and	did	not	err	in	applying	the	

mandates	of	section	3313	to	J.R.’s	specific	needs.		We,	therefore,	affirm.	

  	   The	entry	is:	

  	   	      	     Judgment	affirmed.	

                              _____________________________	

  	
                                                                                         21	

SAUFLEY,	C.J.,	with	whom	GORMAN	and	JABAR,	JJ.,	join,	concurring.	

	       [¶28]		I	concur	completely	in	the	thoughtful	and	thorough	analysis	of	the	

Court.		This	youth	was	spiraling	out	of	control,	leaving	the	parties	and	the	court	

with	very	few	options.	

	       [¶29]	 	 I	 write	 separately,	 however,	 to	 address	 the	 unfortunate	 gap	 in	

services	and	placements	available	to	Maine’s	children	and	youth	who,	as	with	

J.R.,	have	found	themselves	in	trouble	with	the	law.	

    	   [¶30]		The	Legislature	has	been	very	clear	regarding	the	purposes	of	the	

Maine	Juvenile	Code.		See	15	M.R.S.	§	3002(1)	(2017).		The	parties	have	spent	

much	time	discussing	the	rehabilitative	nature	of	the	Juvenile	Code.		Regarding	

the	availability	of	alternatives	for	treatment	and	rehabilitation,	the	Legislature	

explicitly	provided	this	guidance:	

         	        1.		Purposes.		The	purposes	of	this	part	are:	
         	
         .	.	.	.	
         	
         	        D.		To	secure	for	any	juvenile	removed	from	the	custody	of	
         	        the	 juvenile’s	 parents	 the	 necessary	 treatment,	 care,	
         	        guidance,	and	discipline	to	assist	that	juvenile	in	becoming	a	
         	        responsible	and	productive	member	of	society.	
         	
Id.	 §	 3002(1)(D).	 	 If	 we	 are	 all	 to	 pursue	 the	 Legislature’s	 goals	 in	 juvenile	

proceedings,	a	much	greater	range	of	“treatment,	care,	guidance,	and	discipline”	
22	

options	must	be	available	to	address	the	individualized	needs	and	challenges	of	

each	child	and	youth.	

	       [¶31]		As	the	Court	notes	cogently,	“In	the	circumstances	presented	here,	

the	only	meaningful	less	restrictive	alternative	to	commitment	was	to	place	J.R.	

on	probation.”		Court’s	Opinion	¶	16.		In	this	context,	where	J.R.’s	behavior	was	

escalating	consistently	despite	the	resources	that	had	been	provided,	despite	

parental	efforts,	and	despite	the	adults’	forewarning	of	potential	consequences	

of	his	errant	behavior,	“[t]he	trajectory	of	his	behaviors	clearly	portends	future	

crime.”		Court’s	Opinion	¶	19.		In	the	absence	of	a	resource	that	was	capable	of	

interrupting	the	escalation	of	his	unacceptable	behavior,	J.R.	would	very	likely	

have	gone	on	to	commit	more	serious	crimes,	possibly	harming	other	members	

of	the	public	and	certainly	harming	his	own	potential.		Accordingly,	the	State’s	

position	 and	 the	 court’s	 decision	 were	 appropriate	 and	 within	 reason	 given	

their	alternatives.	

	       [¶32]	 	 Nonetheless,	 the	 fact	 that	 the	 court	 was	 left	 with	 two	 stark	

alternatives—probation,	 which	 would	 almost	 certainly	 fail,	 or	 incarceration,	

which	has	its	own	substantial	negative	repercussions10—is	a	tragedy.		While	the	


    10		To	be	clear,	it	is	the	actual	incarceration	of	the	youth,	with	its	life-long	stigma	and	emotional	

ramifications,	to	which	I	refer	here.		I	do	not	intend	this	reference	as	a	criticism	of	the	staff	at	Long	
Creek.		In	a	recent	report,	the	Center	for	Children’s	Law	&	Policy	praised	the	“dedicated	professionals	
at	 Long	 Creek	 who	 are	 committed	 to	 tackling	 long-standing	 problems	 and	 improving	 conditions,	
                                                                                                       23	

lack	 of	 alternatives	 available	 today	 may	 not	 be	 directly	 contrary	 to	 the	

strictures	 of	 Maine	 law	 or	 the	 Constitutions,	 we	 can	 and	 must	 do	 better	 for	

Maine’s	youth.	

        [¶33]		The	lack	of	alternatives	available	to	the	court,	to	the	youth	and	his	

family,	and	to	the	attorneys	attempting	to	carry	out	the	Legislature’s	mandate	

for	 rehabilitation	 of	 a	 youth	 who	 is	 out	 of	 control,	 is	 both	 shortsighted	 and	

fraught	with	potential	long-term	consequences.		We,	in	government,	must	find	

additional	 alternatives	 for	 our	 children	 and	 youth.	 	 That	 continuum	 of	 care	

should	include	both	well-proven	and	promising	innovative	programs,	including	

such	options	as	evidence-based	behavioral	modification	programs,	residential	

treatment	 facilities,	 enhanced	 mental	 health	 treatment	 services,	 and	 even	

group	homes	with	structure	and	oversight,	within	or	near	the	communities	of	

their	families.	



policies,	and	practices	at	the	facility.”		Center	for	Children’s	Law	&	Policy,	Long	Creek	Youth	Dev.	Ctr.	
Conditions	 Assessment	 Narrative	 Report,	 at	 4	 (September	 2017).	 	 At	 the	 same	 time,	 the	 report	
identified	several	critical	shortcomings,	including:		
	
         the	incarceration	of	many	youth	at	Long	Creek	for	low-risk	offenses,	the	high	rate	of	
         referrals	of	youth	to	Long	Creek	from	mental	health	placements,	the	limited	number	
         of	 community-based	 mental	 health	 services	 for	 Maine’s	 adolescent	 population,	
         questions	 about	 the	 quality	 and	 effectiveness	 of	 existing	 community-based	 mental	
         health	services,	the	high	cost	of	keeping	a	youth	at	the	facility	($250,000	per	year	per	
         youth),	 and	 the	 availability	 of	 federal	 funds	 (e.g.,	 through	 Medicaid)	 to	 support	
         community-based	programs	but	not	institutional	care.			
         	
Id.	at	73.	
24	

	        [¶34]		As	we	plan	for	the	future	of	this	great	State,	it	is	my	hope	that	new	

and	effective	alternatives	will	be	available	for	our	children	and	youth	who	are	

in	need	of	individualized	services.	

	     	     	      	     	      	
	
Tina	 Heather	 Nadeau,	 Esq.	 (orally),	 The	 Law	 Office	 of	 Tina	 Heather	 Nadeau,	
PLLC,	Portland,	for	Appellant	J.R.		
	
Maeghan	Maloney,	District	Attorney,	and	Carie	James,	Asst.	Dist.	Atty.	(orally),	
Prosecutorial	District	IV,	Augusta,	for	appellee	State	of	Maine	
	
Emma	 E.	 Bond,	 Esq.,	 Zachary	 L.	 Heiden,	 Esq.,	 and	 Meagan	 S.	 Sway,	 Esq.,	
American	 Civil	 Liberties	 Union	 of	 Maine	 Foundation,	 Portland,	 for	 amicus	
curiae	American	Civil	Liberties	Union	of	Maine	Foundation	
	
	
Skowhegan	District	Court	docket	numbers	JV-2017-05,	JV-2017-21,	JV-2017-34	
FOR	CLERK	REFERENCE	ONLY